10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

Case 5:20-cv-02155-LHK Document 70 Filed 06/04/20 Page 1 of 4

LAW OFFICES OF JOHN L. FALLAT
John L. Fallat (SBN #114842)
Timothy J. Tomlin (SBN #142294)
Mark A. Vaughn (SBN #241228)
68 Mitchell Blvd., Suite 135

San Rafael, CA 94903-2046
Telephone: (415) 457-3773
Facsimile: (415) 457-2667
Email: jfallat@fallat.com

Email: ttomlin@fallat.com

Email: mvaughn@fallat.com

Attorneys for Plaintiff
VICTOR M. RIOS

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

SAN JOSE DIVISION

ROBERT CULLEN,
Plaintiff,
Vs.
ZOOM VIDEO
COMMUNICATIONS, INC.,
Defendant.

 

 

 

Case No: 5:2020cv02155

NOTICE OF RELATED ' CASE
PURSUANT TO CIVIL L.R. 3-12 TO
BE FILED IN CASE NO.
5:2020cv02155; ADMINISTRATIVE
MOTION TO CONSIDER WHETHER
CASES SHOULD BE RELATED
PURSUANT TO CIVIL L.R. 7-11

CLASS ACTION

NOTICE OF RELATED CASE PURSUANT TO CIVIL L.R. 3-12 TO BE FILED IN CASE NO. 5:20-CV-03670;

ADMINISTRATIVE MOTION TO CONSIDER WHETHER CASES SHOULD BE RELATED PURSUANT TO CIVIL LR.

1 7-11

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 5:20-cv-02155-LHK Document 70 Filed 06/04/20 Page 2 of 4

TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

PLEASE TAKE NOTICE that a related case Victor M. Rios v. Zoom Video
Communications, Inc. Case No. 5:20-cv-03670, was filed on June 2, 2020, in the United
States District Court for the Northern District of California. Filing party believes there are
a number of other cases also related to this case, and those case are listed herein.

Pursuant to Civil Local Rules 3-12(b) and 7-11 of the United States District Court
of the Northern District of California, Victor Rios submits this Administrative Motion to
Consider whether Cases Should be Related.

1. Standard under Civil Local Rule 3012

Under Civil Local Rule 3-12(a) an “action is related to another when : (1) The
actions concern substantially the same parties, property, transaction or event; and (2) it
appears likely that there will be an unduly burdensome duplication of labor and expense or
conflicting results if the cases are conducted before different judges.”

Whenever a party knows or believes that an action may be related to an action
which is or was pending in the Northern District, said party “must promptly file in the
earliest filed case an Administrative Motion to Consider Whether Cases Should Be
Related, pursuant to Civil Local Rule 7-11.

2. Related Cases

The Victor M. Rios v. Zoom Video Communications, Inc. action Case No. 5:20-cv-
03670 should be related to Cullen v. Zoom Video Communications, Inc. Case No.
5:2020cv02155. The following actions also appear related and are all assigned to Judge
Lucy H. Koh:

5:2020cv02170 - Taylor v. ZoomVideo Communications, Inc.

5:2020cv02353 - Drieu v. ZoomVideo Communications, Inc.

5:2020cv02376 - Johnston v. ZoomVideo Communications, Inc,

3:2020cv62396 - Brams v. ZoomVideo Communications, Inc.

5:2020cv02520 - Kondrat v. ZoomVideo Communications, Inc.

NOTICE OF RELATED CASE PURSUANT TO CIVIL LR. 3-12 TO BE FILED IN CASE NO. 5:20-CV-03670;

ADMINISTRATIVE MOTION TO CONSIDER WHETHER CASES SHOULD BE RELATED PURSUANT TO CIVIL LR,
2 7-11

 
LO
Li
12
13
14
15
16
17
138
19
20
21
22
23
24
25
26
27

28

 

 

Case 5:20-cv-02155-LHK Document 70 Filed 06/04/20 Page 3 of 4

5:2020cv02170 -Jimenez v. ZoomVideo Communications, Inc.

5:2020cv02592 - Lawton v. ZoomVideo Communications, Inc.

5:2020cv02620 - Hartmann v. ZoomVideo Communications, Inc.

5:2020cv02893 - Simins v. ZoomVideo Communications, Inc..

5:2020cv02939 - Buxbaum v. ZoomVideo Communications, Inc.

5:2020cv03042 - Kirpekar v. ZoomVideo Communications, Inc.

5:2020cv03252 — Saint Paulus Lutheran Church v. ZoomVideo Communications,
Inc. The Victor M. Rios v. Zoom Video Communications, Inc. action and the apparently
related cases all involve the same defendant and concern allegations of similar wrongful
acts and occurrences, namely the sharing of personal information with third parties, the
failure to safeguard users’ personal information, the failure to provide adequate security to
avoid breach and infiltration (e.g., "Zoombombing") of users’ videoconferences; and the
use of unfair, unlawful, and deceptive business practices relating to Zoom's data security.
As a result, the cases all require determination of substantially the same questions of fact
and law.

Accordingly, it appears likely that there will be an unduly burdensome duplication
of labor and expense or the possibility of conflicting results if the cases proceed before
difference judges.

3. Conclusion

As set forth above, the case of Cullen v. Zoom Video Communications, Inc, Case
No. 5:2020cv02155 action is related to Victor M. Rios v. Zoom Video Communications,
Inc. Case No. 5:20cv-03670 and to the other cases which it appears have been previously

related to the Cullen case, or otherwise assigned to Judge Koh based upon their

 

commonality.

DATED: June 2, 2020 : a Vi
TIMOTHY J. TOMLIN
Attorney for Plaintiff

NOTICE OF RELATED CASE PURSUANT TO CIVIL L.R. 3-12 TO BE FILED IN CASE NO. 5:20-CV-03670;
ADMINISTRATIVE MOTION TO CONSIDER WHETHER CASES SHOULD BE RELATED PURSUANT TO CIVIL LR.
3 7-11

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

address and place of employment is Law Offices of John L. Fallat, 68 Mitchell Boulevard, Suite 135, San
Rafael, CA 94903-2046. I served the attached document entitled “NOTICE OF RELATED CASE PURSUANT
TO CIVIL L.R. 3-12 TO BE FILED IN CASE NO. 5:2020C ¥02155; ADMINISTRATIVE MOTION TO
CONSIDER WHETHER CASES SHOULD BE RELATED PURSUANT TO CIVIL LR. 7-11" on the interested

parties in said cause:

C]

[]

[]

(]

[X] BY ELECTRONIC TRANSMISSION: I caused all of the above-entitled documents to be served

is true and correct and that this declaration was executed on June 4, 2020 at San Rafael, California.

Case 5:20-cv-02155-LHK Document 70 Filed 06/04/20 Page 4 of 4

PROOF OF ELECTRONIC SERVICE

I declare that:
I am employed in Marin County, California.

I am over the age of eighteen years and not a party to the within action or cause; that my business

BY MAIL: I placed a copy of said document in a sealed envelope with postage fully prepaid thereon
in the United States mai] at Burlingame, California on June 4, 2020

BY PERSONAL SERVICE: I caused a copy of said document to be placed in a sealed envelope to
be delivered by hand to the office(s) of the addressee(s) on the date below.

BY FEDERAL EXPRESS: I caused a copy of said document to be placed in a sealed envelope to be
delivered to Federal Express for overnight courier service to the Office(s) of the addressee(s) on the
date below.

BY FACSIMILE: I caused a copy of said document to be sent via FACSIMILE to the addressee(s),
as above, on June 4, 2020

through the United States District Court, Northern District of California electronic service list by
selecting the individual recipients on the court’s website on the date executed below. The file
transmission was reported as complete and a copy of the filing receipt page will be maintained
with the original documents in our office.

I declare under penalty of perjury under the laws of the State of California that the foregoing

/sf ROXANNE CULLEN
ROXANNE CULLEN

 
